Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Chung on 1/26/2021.
The application has been amended as follows: 
In Claim 12, replace the phrase “The method of claim 23” with “The method of claim 32”.
In Claim 16, replace the phrase “A polyurethane foam composition comprising” with “A composition comprising”.
In Claim 17, replace the phrase “The polyurethane foam composition of claim 16” with “The composition of claim 16”.
In Claim 18, replace the phrase “The polyurethane foam composition of claim 16” with “The composition of claim 16”.
In Claim 19, replace the phrase “The polyurethane foam composition of claim 16” with “The composition of claim 16”.
In Claim 20, replace the phrase “the polyurethane foam composition of claim 16” with “the composition of claim 16”.
In Claim 22, replace the phrase “the polyurethane foam composition of claim 16” with “the composition of claim 16”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Miyamoto (JP2011-207854A) and Bruchmann (U.S. Pat. No. 5,786,402).
Specifically, although imidazole compounds such as 1-(3-aminopropyl)imidazole are known to be suitable for catalyzing the formation of polyurethanes as indicated by Bruchmann, Bruchmann fails to describe using the particular combination of catalysts set forth within the claims and fails to provide motivation to arrive at the particular combination of catalysts within the claims. 
Miyamoto describes structurally similar imidazole catalysts. However, Miyamoto only describes the use of such catalysts in catalyzing the curing of epoxy resins. Miyamoto fails to describe a process of using such catalysts in creating polyurethane foams and fails to describe polyurethane foam forming compositions comprising the imidazole compositions. Further, Miyamoto fails to provide sufficient motivation to utilize such catalysts in polyurethane foaming formulations or in processes of creating polyurethane foams. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764